Allowable Subject Matter
Claims 9-14 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a display device comprising: a display unit with a superimposed different images within a first and second respect display area, luminance correction controller, first and second luminance information calculator, correction coefficient calculator, first and second correction coefficient calculator, first and second correction calculator, and calculating first and second correction coefficients for respective first and second images such that the luminance of the entire image is brought to a predetermined upper-limit value or less, giving priority so as to correct the luminance of the second image by using by the second correction coefficient to bring the luminance of the entire image to the predetermined upper-limit value or less, correcting the first and second image by the respective first and second correction calculator.
However, none of the cited art nor any other discloses or inherently implies the above display unit further comprising the correction coefficient calculator performs a determination whether a sum of the luminance of the first image and a predetermined lower-limit value on the luminance of the second image is less than or equal to a predetermined upper-limit value on luminance of the entire image that is based on the luminance of the first and second images
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.